Title: From James Madison to William Harris Crawford, 4 September 1816
From: Madison, James
To: Crawford, William Harris


        
          Dear Sir
          Montpellier Sepr. 4. 1816
        
        Previous to the rect. of yours of the 30th. aug. I had in acknowleging that written from Georgia, said what occurred on the subject of Dr. Bibb. I can add nothing now but a suggestion for consideration how far the Creek Agency could with propriety be offered to him. I am aware at the same time of the great probability that it would not be accepted, and of the possibility that the offer even might not be agreeable. These impressions are strengthened by your omission of any hint as to the Docr. in speaking of Govr. M.

who considers the appt. as sufficiently respectable to merit his attention. On the supposition that Dr. B. is out of the question, the appt. of the Govr. would be unexceptionable but for the condition attached to it. The services he has rendered, and the respect I have for his character, dispose me to favor every accomodating arrangement, but is it not to be apprehended that so great a proportion of absence from his station, would subject his appt. to the charge of partaking too much of a sinecure? You can appreciate better than I can the public opinion in that quarter, and how far the weight of personal character would balance that objection. Should the result of your reflections on these points be favorable to the experiment, and you think Dr. Bibb ought not to be thought of, be so good as to forward a Commission to Govr. Mitchell.
        I just receive yours of the 31. Aug. stating the application of Mr. Bagot, in the case of the two British Soldiers enlisted into our service. The only objection to their discharge, is the danger they may incur on their return to G. B. Their willingness to incur this danger will not release our humanity from the obligation to attend to it. If they wish a discharge after being apprized of their danger, and Mr. Bagot will engage to make a representation in their favor, and particularly that in discharging them, we calculated that their motives for entering our service, & their voluntary return home, would save them from the penalties of the law, it will be proper to let them go. The arrangement will be the better the less the formality of it. Accept my cordial regards
        
          James Madison
        
      